Exhibit 10.1

MODIFICATION NUMBER TWO

TO MASTER LOAN AGREEMENT

THIS MODIFICATION NUMBER TWO TO MASTER LOAN AGREEMENT (the “Agreement”), dated
as of May 7, 2009, effective as of April 29, 2009 (the “Effective Date”) between
NP FLM L.L.C., a Delaware limited liability company, PREMIER NSN L.L.C., a
Delaware limited liability company, ASBURY ATLANTA JAGUAR L.L.C., a Delaware
limited liability company, ASBURY ATLANTA LEX L.L.C., a Delaware limited
liability company, CN MOTORS, LTD., a Florida limited partnership, C&O
PROPERTIES, LTD., a Florida limited partnership, CFP MOTORS, LTD., a Florida
limited partnership, AVENUES MOTORS, LTD., a Florida limited partnership, AF
MOTORS, L.L.C., a Delaware limited liability company, ALM MOTORS, L.L.C., a
Delaware limited liability company, ASBURY-DELAND IMPORTS, L.L.C., a Delaware
limited liability company, COGGIN CHEVROLET L.L.C., a Delaware limited liability
company, COGGIN CARS L.L.C., a Delaware limited liability company, CH MOTORS,
LTD., a Florida limited partnership, HFP MOTORS L.L.C., a Delaware limited
liability company, CROWN GPG L.L.C., a Delaware limited liability company, CROWN
CHV L.L.C., a Delaware limited liability company, CROWN GHO L.L.C., a Delaware
limited liability company, CROWN GDO L.L.C., a Delaware limited liability
company, CROWN RIB L.L.C., a Delaware limited liability company, CROWN MOTORCAR
COMPANY L.L.C., a Delaware limited liability company, ASBURY AUTOMOTIVE ATLANTA
L.L.C., a Delaware limited liability company, MCDAVID IRVING-HON, L.L.C., a
Delaware limited liability company, MCDAVID PLANO-ACRA, L.L.C., a Delaware
limited liability company, MCDAVID AUSTIN-ACRA, L.L.C., a Delaware limited
liability company, MCDAVID HOUSTON-HON, L.L.C., a Delaware limited liability
company, MCDAVID HOUSTON-NISS, L.L.C., a Delaware limited liability company and
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C., a Delaware limited
liability company (each referred to herein individually and collectively as
“Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, “WBNA”) and WACHOVIA
FINANCIAL SERVICES, INC., a North Carolina corporation (together with its
successors and assigns, “WFSI”) (WBNA and WFSI referred to herein individually
and collectively as “Lender”).

RECITALS

A. Lender is the holder of certain Notes, as modified from time to time,
executed and delivered by Borrower and certain other loan documents, including
without limitation, a Master Loan Agreement, dated as of June 4, 2008, as
modified from time to time (the “Loan Agreement”).

B. Borrower and Lender have agreed to modify the terms of the Loan Agreement as
set forth herein.



--------------------------------------------------------------------------------

In consideration of Lender’s continued extension of credit and the agreements
contained herein, the parties agree as follows:

AGREEMENT

ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent Commercial
Loan Invoices sent to Borrower with respect to the Obligations under each Note
is correct.

DEFINITIONS. Terms used in this Agreement which are capitalized and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.

MODIFICATIONS.

1. Section 1.1 “Defined Terms” of the Loan Agreement is hereby amended by
deleting the definition of “Revolving Credit Agreement” in its entirety and
substituting the following new definition of “Revolving Credit Facility” in lieu
thereof:

“‘Revolving Credit Facility’ means that certain senior credit facility evidenced
in part by that Credit Agreement, dated as of September 26, 2008, among Asbury
Automotive Group, Inc., certain lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, as modified, renewed or
extended from time to time and that certain Subsidiary Guaranty Agreement, dated
as of September 26, 2008, by and among certain subsidiaries of Asbury Automotive
Group, Inc. (including Borrower) and Bank of America, N.A., as Administrative
Agent.”

2. Section 5.15 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 5.15 is hereby substituted in lieu thereof:

“5.15 Subordination. Borrower shall cause all debt and other obligations now or
hereafter owed to any Affiliate (other than Guarantor), other than trade
payables incurred and receivables established in the ordinary course of
business, to be subordinated in right of payment and security to the Obligations
in accordance with subordination agreements satisfactory to Lender.”

3. Section 6.1 of the Loan Agreement is hereby amended by deleting the phrase
“Revolving Credit Agreement” throughout and replacing it with the phrase
“Revolving Credit Facility.”

4. Section 8.1.8 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 8.1.8 is hereby substituted in lieu thereof:

“8.1.8 Default under the Revolving Credit Facility. There shall occur any
default under the Revolving Credit Facility, which is not cured within any
applicable grace period, if any; or”.

5. The Loan Agreement is hereby amended by deleting Exhibit 5.15 in its
entirety.

FACILITY FEE. In connection with the modification of the Loans, Borrower shall
pay to Lender contemporaneously with the execution hereof a non-refundable,
fully earned facility fee in the aggregate amount of $140,000.

ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note, the Loan Agreement and other Loan Documents, as amended hereby, are in
full force and effect without any defense, counterclaim, right or claim of
set-off; that, after giving effect to this

 

2



--------------------------------------------------------------------------------

Agreement, no Event of Default under the Loan Documents has occurred, all
representations and warranties contained in the Loan Documents are true and
correct as of the Effective Date, all necessary action to authorize the
execution and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.

COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any Collateral since the Collateral was originally pledged;
Borrower acknowledges and confirms that the Lender has existing, valid first
priority security interests and liens in the Collateral; and that such security
interests and liens shall secure Borrower’s Obligations, including any
modification of the Note or Loan Agreement, if any, and all future
modifications, extensions, renewals and/or replacements of the Loan Documents.

MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the Jurisdiction as originally provided in the Loan Documents,
without reference to the Jurisdiction’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Loan Agreement, shall control. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which when taken together shall constitute but one and the same instrument.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF,
AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN
ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT
OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (A) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE DISPUTE
IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents

 

3



--------------------------------------------------------------------------------

between parties hereto shall be resolved by binding arbitration conducted under
and governed by the Commercial Financial Disputes Arbitration Rules (the
“Arbitration Rules”) of the American Arbitration Association (the “AAA”) and the
Federal Arbitration Act. Disputes may include, without limitation, tort claims,
counterclaims, a dispute as to whether a matter is subject to arbitration, or
claims arising from documents executed in the future, but shall specifically
exclude claims brought as or converted to class actions. A judgment upon the
award may be entered in any court having jurisdiction. Notwithstanding the
foregoing, this arbitration provision does not apply to disputes under or
related to swap agreements. Special Rules. All arbitration hearings shall be
conducted in Charlotte, North Carolina. A hearing shall begin within 90 days of
demand for arbitration and all hearings shall conclude within 120 days of demand
for arbitration. These time limitations may not be extended unless a party shows
cause for extension and then for no more than a total of 60 days. The expedited
procedures set forth in Rule 51 et seq. of the Arbitration Rules shall be
applicable to claims of less than $1,000,000.00. Arbitrators shall be licensed
attorneys selected from the Commercial Financial Dispute Arbitration Panel of
the AAA. The parties do not waive applicable Federal or state substantive law
except as provided herein. Preservation and Limitation of Remedies.
Notwithstanding the preceding binding arbitration provisions, the parties agree
to preserve, without diminution, certain remedies that any party may exercise
before or after an arbitration proceeding is brought. The parties shall have the
right to proceed in any court of proper jurisdiction or by self-help to exercise
or prosecute the following remedies, as applicable: (a) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale or under applicable law by judicial foreclosure including a proceeding to
confirm the sale; (b) all rights of self-help including peaceful occupation of
real property and collection of rents, set-off, and peaceful possession of
personal property; (c) obtaining provisional or ancillary remedies including
injunctive relief, sequestration, garnishment, attachment, appointment of
receiver and filing an involuntary bankruptcy proceeding; and (d) when
applicable, a judgment by confession of judgment. Any claim or controversy with
regard to any party’s entitlement to such remedies is a Dispute. Waiver of Jury
Trial. THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE
IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A
DISPUTE.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Modification Number Two
to Master Loan Agreement to be duly executed under seal as of the day and year
first above written.

 

Property 1   CH MOTORS, LTD., a Florida limited partnership   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 2   CN MOTORS, LTD., a Florida
limited partnership   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President

Property 3

BRIDGE

  C&O PROPERTIES, LTD., a Florida limited partnership   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 4   COGGIN CARS L.L.C., a
Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 5   COGGIN CHEVROLET L.L.C., a
Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 6   AVENUES MOTORS, LTD., a
Florida limited partnership   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President

[Signatures continue on following page]

 

5



--------------------------------------------------------------------------------

Property 7   AF MOTORS, L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President   And   ALM MOTORS, L.L.C., a Delaware
limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 8   ASBURY-DELAND IMPORTS,
L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 9   HFP MOTORS L.L.C., a
Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 10   CFP MOTORS, LTD., a Florida
limited partnership   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 11   CROWN GHO L.L.C., a
Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President

[Signatures continue on following page]

 

6



--------------------------------------------------------------------------------

Property 12   CROWN GDO L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 13   CROWN GPG L.L.C., a
Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President

Property 14

BRIDGE

  CROWN CHV L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 15   CROWN RIB L.L.C., a
Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 16   CROWN MOTORCAR COMPANY
L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 17   ASBURY ATLANTA LEX L.L.C.,
a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President

[Signatures continue on following page]

 

7



--------------------------------------------------------------------------------

Property 18   ASBURY ATLANTA JAGUAR L.L.C., a Delaware limited liability company
  By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 19   PREMIER NSN L.L.C., a
Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 20   NP FLM L.L.C., a Delaware
limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 21   ASBURY AUTOMOTIVE ATLANTA
L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 22 and 23   MCDAVID IRVING-HON,
L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 24   ASBURY AUTOMOTIVE TEXAS
REAL ESTATE HOLDINGS L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President

[Signatures continue on following page]

 

8



--------------------------------------------------------------------------------

Property 25   MCDAVID PLANO-ACRA, L.L.C., a Delaware limited liability company  
By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 26, 30, 31 and 32   MCDAVID
HOUSTON-HON, L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 27 and 29   MCDAVID
HOUSTON-NISS, L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President Property 28   MCDAVID AUSTIN-ACRA,
L.L.C., a Delaware limited liability company   By:  

/s/ Craig T. Monaghan

    Craig Monaghan, its Vice President   Accepted in Winston-Salem, North
Carolina:   WACHOVIA BANK, NATIONAL ASSOCIATION   By:  

/s/ Kevin Nunley

    Kevin Nunley, Vice President   WACHOVIA FINANCIAL SERVICES, INC.   By:  

/s/ Kevin Nunley

    Kevin Nunley, Vice President

 

9